UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to §§240.14a-12 KOREA EQUITY FUND, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Korea Equity Fund, Inc. 2 World Financial Center, Building B New York, N.Y.10281 August 17, 2010 Dear Korea Equity Fund Shareholder, Enclosed is an important amended notice and supplement to the Fund’s Proxy Statement indicating that the date for the Fund’s Annual Meeting of Shareholders has been changed to Wednesday, September15, 2010.The meeting will be held at 9:00 a.m. As discussed in the attached notice and supplement, the Fund’s Board of Directors has determined to enhance the terms of the Fund’s Discount Management Plan.Under the new Plan, the Fund intends to commence a tender offer for up to 20% of its outstanding shares.The terms and timing of the tender offer will be announced on a date subsequent to the date of the Annual Meeting of Shareholders.In addition, following the completion of the initial tender offer, the Board of Directors will annually consider whether to make an additional tender offer. We appreciate your support of the Fund.If you have not submitted a WHITE proxy card, please do so now.If you have already submitted a green proxy card, you can still support your Fund by submitting the enclosed WHITE proxy card. Sincerely yours, The Board of Directors of Korea Equity Fund, Inc. Enclosure YOUR VOTE IS IMPORTANT. PLEASE SIGN AND RETURN MANAGEMENT'S PROXY CARD TODAY! ●
